Citation Nr: 0522310	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel











INTRODUCTION

The veteran served on active duty from March 1979 to June 
1988.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision in which 
the RO denied service connection for hepatitis C.  The 
veteran filed a notice of disagreement (NOD) in July 2001 (on 
a VA Form 9), and a statement of the case (SOC) was issued in 
August 2002.  The veteran filed a substantive appeal in 
October 2002.  

In November 2003, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued the denial of service connection for 
hepatitis C (as reflected in an April 2004 supplemental SOC 
(SSOC)), and returned this matter to the Board.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The most persuasive medical evidence on the matter of 
whether there is a nexus between hepatitis C and the 
veteran's military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the August 2002 SOC, the November 2002, April 2004 
and May 2005 SSOCs, and the RO's letters of November 2000 and 
January 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its November 2000 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records.  The RO also requested that the veteran 
submit any additional evidence in his possession, including 
post-service clinical records, service medical records 
(SMRs), statements from individuals who knew the veteran 
during service, and employment and/or insurance physical 
examinations.  In a January 2004 letter, the RO again 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, records from other Federal agencies, or 
records from state or local agencies, as well as requested 
that the veteran submit any further evidence in support of 
his claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the April 2001 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the August 2002 SOC 
(explaining what was needed to substantiate the claim) within 
approximately one-year of the veteran's July 2001 NOD of the 
April 2001 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of November 2000 and January 2004; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran. As indicated below, the RO has 
obtained the veteran's complete SMRs, as well as reports from 
the VA Medical Center (VAMC) in Washington, D.C., dated in 
December 2000 and August 2002, regarding the veteran's 
telephone consultations with various VA medical providers.  
The RO has also arranged for the veteran to undergo VA 
examinations, the reports of which are of record.  In support 
of his claim, the veteran has submitted treatment records 
from the Kaiser Health Plan, dated from September 2000 to 
October 2000; copies of internet articles, received in 
October 2000 and December 2001; a copy of a magazine article, 
received in June 2002; an August 2004 treatment record from 
Dr. E. Williams; and numerous personal statements.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing pertinent evidence that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's SMRs include a July 1984 laboratory testing 
report from the Blanchfield Army Community Hospital in Fort 
Campbell, Kentucky, that is identified as a hepatitis B 
profile.  The report notes that the veteran had tested 
positive for the hepatitis A virus, and negative for 
hepatitis B surface antigens and core.  Records dated in 
January 1985 and February 1986 each note assessments of a 
viral syndrome, with no specific reference to hepatitis.  A 
December 1987 routine physical examination conducted within 
six months of the veteran's discharge (there is no record of 
any additional examination having been conducted immediately 
prior to separation), does not include any notation with 
regard to hepatitis.

Laboratory reports from the Kaiser Health Plan, dated in 
September 2000 and October 2000, reflect that the veteran had 
recently tested positive for hepatitis C.  Also noted was 
that the veteran's test results were negative for the 
presence of hepatitis B.   

In his October 2000 statement, the veteran related that the 
hepatitis virus was first detected during service in 1983 or 
1984.  He alleged that the precise diagnosis of hepatitis C 
was not made at that time, because tests to detect the 
presence of hepatitis C were not available until 1992.  The 
veteran expressed the belief that he had contracted hepatitis 
C in service in his occupational capacity as a medic, during 
the course of which he was often exposed to bodily fluids.  
He stated that he did not have any history of exposure to 
various common hepatitis C risk factors, including 
intravenous drugs, tattoos, shared razors, or blood 
transfusions.      
The report of a November 2000 VA examination, initially 
reflects the examiner's notation that the veteran's claims 
file was not available for review.  The examination report 
further notes the veteran's statement that he was first 
diagnosed with "non-specific hepatitis" in the early 1980s.  
The veteran indicated that at the time of the diagnosis, he 
was experiencing profound fatigue and anorexia.  He related 
that as a medic in service, he had not at any point worn 
protective gloves while treating patients with actively 
bleeding wounds.  The veteran further stated that his more 
recent symptoms included occasional vomiting, abdominal 
cramping and tenderness on the right side, and continuing 
fatigue and general malaise.  He also reported a 25-year 
history of excessive use of alcohol, and he referred to 
himself as a "functional alcoholic" and stated that he 
consistently reported to work as scheduled.   

On physical examination, the veteran's abdomen was without 
ascites.  His weight was stable.  He denied hematemesis.  He 
reported pain on palpation of the right upper quadrant.  The 
veteran's liver was noted to be 2 to 3 inches below the 
costal border on palpation of that area.  There were no 
superficial veins.  There was also no spider angiomata, 
palmar erythmea, or icerus in the right or left eye.  A liver 
function test performed at this time showed enzymes within 
normal limits.  A complete blood count showed some 
abnormalities.  It was noted that the veteran presented a 
copy of an October 2000 laboratory report from the Kaiser 
Health Plan.  The examiner rendered a diagnosis of 
"hepatitis positive with normal liver enzymes," and further 
indicated that it was at least as likely as not that the 
veteran's non-specific hepatitis of the early 1980s was 
caused by the hepatitis C virus.  He also noted that the 
veteran's current status was likely a progression from the 
initial hepatitis in service, as well as from his reported 
multi-year alcohol abuse.

In the report of a February 2001 VA examination, the examiner 
noted that the veteran's claims file had been reviewed.  The 
veteran then denied any recent vomiting or nausea, and any 
abdominal pain or cramping.  He complained of chronic 
fatigue.  He stated that he was not then receiving treatment 
for hepatitis.  He also stated that he was a "functional 
alcoholic," and was not involved in any treatment program.  
Physical examination revealed that the veteran's abdomen was 
without ascities or varicosities.  He verbalized some 
tenderness on palpation of the right upper quadrant.  The 
liver was located at 2 to 3 inches below the costal border.  
There was no palmar erythema.  The conjunctiva were non-
icteric bilaterally.  A hepatitis panel was positive for 
hepatitis C and hepatitis A.       

The diagnosis was hepatitis A, positive; and hepatitis C, 
positive.  The examiner also noted that a July 1984 
laboratory report from a military hospital provided a 
diagnosis of "hepatitis A virus positive," and opined that, 
based on this study, the veteran's non-specific hepatitis in 
service was more than likely caused by the hepatitis A virus.  
He concluded that it was more than unlikely that the 
hepatitis C virus was a causal factor in the veteran's non-
specific hepatitis of 1984.

In his December 2001 statement, the veteran again expressed 
the belief that his current hepatitis C was contracted while 
in service, and alleged in this regard that because there 
were no tests to detect type C hepatitis during the period in 
which he served, the hepatitis C virus may have actually been 
classified as type A.   He further stated that since 
discharge from service, he had not had exposure to common 
risk factors for hepatitis C, including intravenous drug use 
and employment in a medical capacity.   

In a February 2004 statement, the veteran related that he was 
first diagnosed with hepatitis in July 1984, following a 
field exercise in which he had become ill.  He indicated that 
his duty assignment was as a medic, and that in this capacity 
he did not regularly wear gloves or any other protective 
clothing when treating patients.  

In a February 2004 letter, Dr. E. Williams stated that he had 
recently examined the veteran, and indicated that the veteran 
had chronic hepatitis C, which at that time was untreated.  
The physician further noted that the veteran suffered from 
chronic alcoholism with some response to outpatient 
treatment, and that he had not undergone any hospitalization.  

In his April 2004 statement, the veteran stated that he had 
experienced some liver damage as a result of his hepatitis, 
which was reflected in a recent private treatment record 
(specifically, the report from the above-noted February 2004 
physician).  

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  "In line of duty" means any injury incurred 
or aggravated during a period of active military service, 
unless such injury was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.   38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.1(m).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

After careful review of the competent and probative evidence 
in light of the above-noted criteria, the Board finds that 
service connection for hepatitis C is not warranted.  

Hepatitis C was not shown in service.  As noted above, wthe 
veteran underwent a July 1984 laboratory testing procedure to 
obtain a hepatitis B profile, which indicated positive test 
results for hepatitis A, and negative results for hepatitis 
B.  Subsequent SMRs in January 1985 and February 1986 reflect 
an assessment of a viral syndrome; however, there is no other 
notation in service as to any kind of hepatitis.  

The first actual diagnosis of hepatitis C is noted in a 
September 2000 private treatment report, more than 10 years 
since separation from active military service.  (There is 
also no record prior to September 2000, of any post-service 
assessment of other forms of hepatitis, to include hepatitis 
A or B). While the medical evidence continues to reflect a 
diagnosis of hepatitis C (as indicated by various VA medical 
providers), the Board finds that the most persuasive medical 
evidence on the matter of a nexus between hepatitis C and 
service militates against the veteran's claim.  

In the first opinion of record to address the question of 
nexus, a November 2000 VA examiner diagnosed hepatitis C with 
normal liver enzymes, and opined that the veteran's reported 
non-specific hepatitis during the 1980s was as likely as not 
due to the hepatitis C virus; and that that present hepatitis 
was likely a progression from hepatitis in service, as well 
as from a multi-year history of alcohol abuse.  

Thereafter, a February 2001 examiner also diagnosed hepatitis 
C, but opined that it was more than unlikely that the 
veteran's non-specific hepatitis during service was a 
manifestation of the hepatitis C virus, given the veteran's 
current normal liver enzymes, and the July 1984 laboratory 
report of positive hepatitis A test results, which according 
to the examiner demonstrated that his non-specific virus in 
service was most likely hepatitis A.  The physician also 
opined that the veteran's history of alcohol abuse was a 
significant contributing factor in the development of his 
current hepatitis.

The Board finds that the opinion of the February 2001 VA 
examiner is more probative on the question of nexus between 
hepatitis C and military service.  Whereas the opinion of 
November 2000 examiner (a nurse practitioner) was based on 
current examination of the veteran and his reported history 
(inasmuch as her report clearly indicated that the claims 
file had not been reviewed), the February 2001 examiner (a 
medical doctor) provided his opinion after both a 
comprehensive examination of the veteran and thorough review 
of the veteran's documented medical history, to include the 
specific July 1984 laboratory report that indicated positive 
test results for hepatitis A (which, as discussed above, 
represents the only record of any assessment of hepatitis in 
service) as well as current liver enzyme studies-all of 
which indicates a clearly articulated and sound medical basis 
for the opinion.  As such, the Board finds that the February 
2001 physician's opinion is more persuasive, and hence, 
entitled to more weight on the question of medical nexus.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board does not doubt the sincerity of the veteran's 
belief that his current hepatitis C is related to his active 
military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter, to include the etiology of the disability for 
which service connection is sought.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Under these circumstances, the Board must conclude that the 
criteria for service connection for hepatitis C are not met.   
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the competent evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


